DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-12, 14-15, 19, and 21-25 are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 31 August 2022 is acknowledged.  Note that Claim 19 should have been included within Group I rather than Group 15 due to its dependency from Claim 1.  Accordingly, Claims 1-12, 14, and 19 drawn to non-elected Group I are withdrawn from consideration.  Claims 15 and 21-25 corresponding to elected Group II are pending and have been considered as follows.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(l) because they include lines, numbers, and letters that are not clean.  Specifically, Figures 2, 3-4, 5, 6, 9, and 10 include dots around the numbering as well as around the lines connecting reference character and the illustration.
For example, here is Fig.  2 as it appears in the file with dots around the reference characters and lines:
Figure 2 with Annotated Circled Items
Close-Up of Circled Items with Dots

    PNG
    media_image1.png
    678
    369
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    93
    80
    media_image2.png
    Greyscale


	
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(1) because they include numbers and lettering that are not legible.  Specifically, Figures 2, 3-4, 5, 6, 9, and 10 include reference characters that are difficult to read.  For example, here is Figure 9 as it appears in the file with lettering that is not legible:
Figure 9 with Annotated Circled Item
Close-Up of Circled Item with Illegible Words

    PNG
    media_image3.png
    696
    895
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    135
    158
    media_image4.png
    Greyscale



Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because; “Disclosed is” is a phrase which can be implied and should be avoided; and “said robotic forceps” is the form and legal phraseology often used in patent application and should be avoided   Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 21 objected to because of the following informalities: the abbreviation “DAQ” in line 5 should be “data acquisition (DAQ)” in the first instance.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities: “cconducting” in line 43 should be “conducting”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “wrist motion mechanism” in Claim 15.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As a reminder (see MPEP § 2173.05(e)):
A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made. 

Claims 15 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 15, “it” in line 4 does not clearly identify the component at issue.  Amendment to replace “it” with “the robotic forceps control system” is respectfully suggested.  Clarification is required.  Claims 21-25 depending from Claim 15 are therefore rejected.
As per Claim 15, “gripper section of the robotic forceps mechanism” in line 6 lacks proper antecedent basis in that the claim does not previously establish that the robotic forceps mechanism includes such a gripper section.  Amendment to “a gripper section” is respectfully suggested.  Clarification is required.  Claims 21-25 depending from Claim 15 are therefore rejected.
As per Claim 15, “it” in line 7 does not clearly identify the component at issue.  Amendment to replace “it receives” with “the motion transmission rods receive” is respectfully suggested.  Clarification is required.  Claims 21-25 depending from Claim 15 are therefore rejected.
As per Claim 15, “the master reference force” in line 10 lacks proper antecedent basis.  Clarification is required.  Claims 21-25 depending from Claim 15 are therefore rejected.
As per Claim 15, “the control computer” in line 11 and 15 lacks proper antecedent basis.  Clarification is required.  Claims 21-25 depending from Claim 15 are therefore rejected.
As per Claim 15, “its” in line 12 does not identify the component at issue.  Clarification is required.  Claims 21-25 depending from Claim 15 are therefore rejected.
As per Claim 15, “the motors” in line 12-13 and 14 does not clearly relate to “forceps motors” as per line 5.  If the same motors are it issue, amendment to “the forceps motors” in line 12-13 and 14 is respectfully suggested.  Clarification is required.  Claims 21-25 depending from Claim 15 are therefore rejected.
As per Claim 15, “its” in line 14 does not identify the component at issue.  Clarification is required.  Claims 21-25 depending from Claim 15 are therefore rejected.
As per Claim 15, “the robotic forceps” in line 19 does not clearly relate back to “robotic forceps mechanism” in line 2.  Clarification is required.  Claims 21-25 depending from Claim 15 are therefore rejected.
As per Claim 15, “the master control interface motors” in line 20-21 lack proper antecedent basis.  Clarification is required.  Claims 21-25 depending from Claim 15 are therefore rejected.
As per Claim 15, “the forceps” in line 21 lacks proper antecedent basis.  Clarification is required.  Claims 21-25 depending from Claim 15 are therefore rejected.
As per Claims 21-25, these claims describe a “robotic forceps control method” and directly or indirectly depend from Claim 15 directed to a control system.  However, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (see MPEP § 2173.05(p)).  Accordingly, Claims 21-25 depending from Claim 15 are rejected.
As per Claim 21, “it” in line 2 and 3 does not clearly identify the concept at issue.  Amendment to replace “it” with the concept at issue is respectfully suggested.  Clarification is required.  Claims 22-25 depending from Claim 21 are therefore rejected.
As per Claim 21, “the master DAQ card” in line 4-5 and 7 lacks proper antecedent basis.  Clarification is required.  Claims 22-25 depending from Claim 21 are therefore rejected.
As per Claim 21, “the master motors” in line 6 and 30-31 lacks proper antecedent basis.  Clarification is required.  Claims 22-25 depending from Claim 21 are therefore rejected.
As per Claim 21, “the robotic forceps DAQ card” in line 13 and 16-17 lacks proper antecedent basis.  Clarification is required.  Claims 22-25 depending from Claim 21 are therefore rejected.
As per Claim 21, “the force sensors” in line 26 lacks proper antecedent basis.  Clarification is required.  Claims 22-25 depending from Claim 21 are therefore rejected.
As per Claim 21, “the environmental reaction forces” in line 30 lacks proper antecedent basis.  Clarification is required.  Claims 22-25 depending from Claim 21 are therefore rejected.
As per Claim 22, “the force estimation signals” in line 5 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 22, “each master motor” in line 8 and 12 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 22, “the obtained reference signals” in line 10-11 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 22, “the motors” in line 14, 22, 23, 26, 27, 30, 33, and 41 does not clearly relate back to “forceps motors” as per line 5 of Claim 15 or “master control interface motors” as per line 20-21 of Claim 15.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 22, “the disturbance estimate values” in line 16 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 22, “the disturbance estimator” in line 16, 23, and 38 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 22, “the master DAQ card” in line 18 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 22, “drivers” in line 18 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 22, “the master motors” in line 20 and 24 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 22, “the DAQ card” in line 20-21 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 21, “motor drivers” in line 21 and 40 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 22, “the speed signals” in line 26 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 22, “the damping force” in line 28 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 22, “the damping” in line 28 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 22, “the position error signals” in line 35 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 22, “the disturbance estimations” in line 38 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 22, “the robotic forceps DAQ card” in line 39-40 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 22, “the external force estimator” in line 44 and 46 lacks proper antecedent basis.  Clarification is required.  Claims 24-25 depending from Claim 22 is therefore rejected.
As per Claim 23, “the damping force signals” in line 14-15 lacks proper antecedent basis.  Clarification is required.
As per Claim 23, “the motors” in line 14, 24, 26, 41, and 43 does not clearly relate back to “forceps motors” as per line 5 of Claim 15 or “master control interface motors” as per line 20-21 of Claim 15.  Clarification is required.
As per Claim 23, “the damping” in line 15 and 29 lacks proper antecedent basis.  Clarification is required.
As per Claim 23, “the disturbance force values” in line 16 lacks proper antecedent basis.  Clarification is required.
As per Claim 23, “the disturbance estimator” in line 16, 23, and 38 lacks proper antecedent basis.  Clarification is required.
As per Claim 23, “the robotic forceps DAQ card” in line 18 lacks proper antecedent basis.  Clarification is required.
As per Claim 23, “motor drivers” in line 18, 40, and 41 lacks proper antecedent basis.  Clarification is required. 
As per Claim 23, “the DAQ card” in line 21 lacks proper antecedent basis.  Clarification is required. 
As per Claim 23, “drivers” in line 21 lacks proper antecedent basis.  Clarification is required.
As per Claim 23, “the external force estimator” in line 24-25 and 45-46 lacks proper antecedent basis.  Clarification is required.
As per Claim 23, “the damping forces” in line 28 lacks proper antecedent basis.  Clarification is required.
As per Claim 23, “the disturbance estimations” in line 38 lacks proper antecedent basis.  Clarification is required.
As per Claim 23, “the master DAQ card” in line 39-40 lacks proper antecedent basis.  Clarification is required.
As per Claim 23, “the robotic forceps computer” in line 47 lacks proper antecedent basis.  Clarification is required.
As per Claim 24, “it” in line 2 does not clearly identify the concept at issue.  Amendment to replace “it” with the concept at issue is respectfully suggested.  Clarification is required.
As per Claim 24, “the motors” in line 4, 7, and 9 does not clearly relate back to “forceps motors” as per line 5 of Claim 15 or “master control interface motors” as per line 20-21 of Claim 15.  Clarification is required.
As per Claim 24, “the motor models” in line 4 lacks proper antecedent basis.  Clarification is required.
As per Claim 24, “the DAQ card” in line 7 lacks proper antecedent basis.  Clarification is required.
As per Claim 24, “motor drivers” in line 7 lacks proper antecedent basis.  Clarification is required.
As per Claim 24, “the motor inverse model” in line 10 lacks proper antecedent basis.  Clarification is required.
As per Claim 24, “the motor disturbance estimation” in line 11 lacks proper antecedent basis.  Clarification is required.
As per Claim 25, “it” in line 2 does not clearly identify the concept at issue.  Amendment to replace “it” with the concept at issue is respectfully suggested.  Clarification is required.
As per Claim 25, “the external force estimator” in line 2-3 lacks proper antecedent basis.  Clarification is required.
As per Claim 25, “the motor current data” in line 4 lacks proper antecedent basis.  Clarification is required.
As per Claim 25, “the inverse dynamics calculation” in line 5 lacks proper antecedent basis.  Clarification is required.
As per Claim 25, “the robot motors” in line 6 lacks proper antecedent basis.  Clarification is required.
As per Claim 25, “the calculated value” in line 8 lacks proper antecedent basis.  Clarification is required.
As per Claim 25, “the total disturbance” in line 8 lacks proper antecedent basis.  Clarification is required.
As per Claim 25, “the motor” in line 8 and 11 does not clearly relate back to “forceps motors” as per line 5 of Claim 15 or “master control interface motors” as per line 20-21 of Claim 15.  Clarification is required.
As per Claim 25, “the external disturbance effect” in line 10 lacks proper antecedent basis.  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neupert (WO 2016/120110 A1; citations to corresponding US Pub. No. 2018/0132953).

As per Claim 15, Neupert discloses a robotic forceps control system (Fig. 4) for use in robotic minimal invasive surgery (as per “minimally invasive surgery” in ¶78) (Figs. 1, 4; ¶79-81), comprising a robotic forceps mechanism (5, 6, 10) (Fig. 1; ¶79-80),  to allow operation within patient body (as per “intracorporal manipulator” in ¶104) and a force feedback capable (as per “haptic and pseud-feedback” in ¶78) master control interface (1, 2, 3) allowing remote control of the said robotic forceps mechanism (5, 6, 10) by a surgeon (as per “User” in Fig. 4) (Figs. 1, 4; ¶78-81), and it (Fig. 4) is characterized in that it (Fig. 4) comprises:
a wrist motion mechanism (as per “end effector slave” in Fig. 4) through which forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) change orientation of gripper section (as per “two gripping arms” in ¶80) of the robotic forceps mechanism (5, 6, 10) and enable gripper jaw opening-closing motion (as per “opens or closes the gripper” in ¶104), and motion transmission rods (4) transmitting the motion it receives from said forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) to the gripper section (as per “two gripping arms” in ¶80) and also ensuring transmission of the forces generated at the gripper section (as per “two gripping arms” in ¶80) to the forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) (Figs. 4, 19, 23; ¶80-81, 84, 104-107),
a robotic forceps control computer (as per lines from “Nutzerinterface Master” in Fig. 4), which processes the master reference force (as per data into “kinetic structure” from “User” Fig. 4) and position information (as per “position sensor” in “operating unit master” in Fig. 4) received from the control computer (2) of the master control interface (1, 2, 3) via its control and force estimation algorithms (as per “interaction forces between the end effector and the environment are derived” in ¶80), and then transmitting control commands (as per lines from “operating unit master” and “Nutzerinterface Master” to “Manipulator slave “ and “end effector slave” in Fig. 4) to the motors (as per “Actuator” in “end effector slave” in Fig. 4) of the robotic forceps mechanism (5, 6, 10), and processes the forceps force (as per “Feffector” in ¶80) and position information (as per “deflection of end effector” in “end effector slave” in Fig. 4) coming from the motors (as per “Actuator” in “end effector slave”) by means of the transmission rods (4), via its control algorithms (as per “a adaptation of the characteristic curve” in “end effector slave” in Fig. 4), and transmitting thereof to the control computer (2) of the master control interface (1, 2, 3) (Figs. 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
a master control computer (2) processing the force applied onto the master control interface (1, 2, 3) by the surgeon (as per “User” in Fig. 4) and the position data (as per “deflection of end effector” in “end effector slave” in Fig. 4) by using the force estimation (as per “Feffector” in ¶80) and control algorithms (as per “a adaptation of the characteristic curve” in “end effector slave” in Fig. 4), and transmitting thereof to the robotic forceps control computer (as per lines from “Nutzerinterface Master” in Fig. 4), and processing the forceps force (as per “Feffector” in ¶80) and position data (as per “deflection of end effector” in “end effector slave” in Fig. 4) of the robotic forceps (as per “end effector slave” in Fig. 4) coming from the forceps control computer (as per lines from “Nutzerinterface Master” in Fig. 4) by using the force estimation (as per “Feffector” in ¶80) and control algorithms (as per “a adaptation of the characteristic curve” in “end effector slave” in Fig. 4), and thus affecting the master control interface motors (as per “Actuator” in “operating unit master” and “Nutzerinterface Master” in Fig. 4), and thus allowing the surgeon (as per “User” in Fig. 4) to feel the force feedback (as per “haptic and pseudo-haptic feedback” in ¶78) from the forceps (6) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107).

As per Claim 21, Neupert further discloses wherein it (Fig. 4) is characterized in that it (Fig. 4) comprises the operation steps of:
master motor data (as per line from “Actuator” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) is transmitted to the master control computer (2) via the master DAQ card (as per “Kinematic Structure” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) upon manual guiding of the master control interface (1, 2, 3) by the surgeon (as per “User” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
the master control computer (2) sends command (as per lines from “operating unit master” and “Nutzerinterface Master” to “Manipulator slave “ and “end effector slave” in Fig. 4) to the master motors (as per “Actuator” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) by means of the master DAQ card (as per “Kinematic Structure” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) by using the control and force estimation algorithms (as per “a adaptation of the characteristic curve” in “end effector slave” in Fig. 4) in order to ensure motion or immobility of the master control interface (1, 2, 3) in accordance with the master motor data (as per line from “Actuator” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) and the force/position data (as per “position sensor” in “operating unit master” in Fig. 4) obtained from the robotic forceps control computer (as per lines from “Nutzerinterface Master” in Fig. 4) Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107,
the master control computer (2) sends the master force (as per line from “Force sensor” in “Nutzerinterface Master” in Fig. 4) and position data (as per line from “Position sensor” in “operating unit master” in Fig. 4) measured or estimated from the master control interface (1, 2, 3) to the robotic forceps control computer (as per lines from “Nutzerinterface Master” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
the robotic forceps control computer (as per lines from “Nutzerinterface Master” in Fig. 4) sends commands (as per lines from “Nutzerinterface Master” in Fig. 4) to the forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) to perform the determined motion, by means of the robotic forceps DAQ card (as per “a adaptation of the characteristic curve” in “end effector slave” in Fig. 4) by using the control and force estimation algorithms (as per “a adaptation of the characteristic curve” in “end effector slave” in Fig. 4) in order to ensure the motion or immobility of the robotic forceps (as per “end effector slave” in Fig. 4) in accordance with the position and/or force information coming from the master control computer (2) and the data coming from the forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) by means of the robotic forceps DAQ card (as per “a adaptation of the characteristic curve” in “end effector slave” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
orientation/position of the gripper section (as per “two gripping arms” in ¶80) is controlled so as to execute the desired motions upon transmission of the motion provided by the forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) to the motion transmission rods (4), and then to the wrist motion mechanism (as per “end effector slave” in Fig. 4) through the motion transmission rods (4) in line with the given command (as per lines from “operating unit master” and “Nutzerinterface Master” to “Manipulator slave “ and “end effector slave” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
transmission of the reaction forces and motion generated when the gripper part (as per “Kinematic structure” in “end effector slave” in Fig. 4) touches a surface (as per “Surrounding Tissue” in Fig. 4), to the forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) by means of the motion transmission rods (4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
estimation of the forces coming from the gripper section (as per “two gripping arms” in ¶80) and transmitted to the forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) by the control and force estimation algorithms (as per “interaction forces between the end effector and the environment are derived” in ¶80) running on the robotic forceps control computer (as per lines from “Nutzerinterface Master” in Fig. 4) or by the force sensors (as per “Force Sensors” in “Manipulator slave” in Fig. 4) when it is not possible to conduct force estimation via forceps motor (as per “Actuator” in “end effector slave” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
initiation of the next motion control cycle of master motors (as per “Actuator” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) upon transmission of the estimated forceps force and position data to the master control computer (2), and the reflection of the environmental reaction forces (as per data describing “Surrounding tissue” in Fig. 4) on the forceps (6) to the surgeon hand (as per “User” in Fig. 4) by the master motors (as per “Actuator” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107).
As per Claim 22, Neupert further discloses wherein in that the control and force estimation method applied by the master control computer (2) according to a version of the forceps mechanism (5, 6, 10) running under position control comprises the operation steps of:
feeding the force estimation signals (s per “interaction forces between the end effector and the environment are derived” in ¶80), transmitted from the robotic forceps control computer (as per lines from “Nutzerinterface Master” in Fig. 4) to the master control computer (2), into a kinematics transformation (as per line from “Kinematic structure” to “Controller” in “Nutzerinterface Master” in Fig. 4), and transforming these forces according to the master control interface geometry so as to obtain the values of the force/torque that needs to be applied on each master motor (as per “Actuator” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) and thus to the surgeon hand (as per “User” in Fig. 4), and then multiplying the calculated values with a coefficient for scaling purposes (as per “scaling factors” in ¶35) (Figs. 1, 4, 13-17, 19, 23; ¶35, 80-81, 84, 87, 94, 104-107),
obtaining force error signals by means of subtracting, from the obtained reference signals, external force signals (as per data describing “Surrounding tissue” in Fig. 4) from the master control interface (1, 2, 3) as a result of interaction with the surgeon (as per “User” in Fig. 4) and estimated from each master motor (as per “Actuator” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
filtering these error signals by passing through a band pass filter (as per “filter” in ¶43) (Figs. 1, 4, 13-17, 19, 23; ¶43, 80-81, 84, 87, 94, 104-107),
producing reference forces for the motors (as per “Actuators” in Fig. 4) by subtracting the damping force signals (as per “filtered” in ¶43) generated by the damping from the filtered signals (Figs. 1, 4, 13-17, 19, 23; ¶43, 80-81, 84, 87, 94, 104-107),
adding the disturbance estimate values obtained from the disturbance estimator to the reference forces, converting these total force values to a current reference, and transmitting thereof to the master DAQ card (as per “Kinematic Structure” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) and drivers (as per signals into “Actuator” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
achieving force control of the master control interface (1, 2, 3) by means of application of the reference forces by the master motors (as per “Actuator” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) via current control of the master motors (as per “Actuator” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) by the DAQ card (as per “Kinematic Structure” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) and motor drivers (as per “Actuator” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107), 
to be used in the next cycle, conducting disturbance estimation on the motors (as per “Actuator” in Fig. 4) by means of the disturbance estimator using the position measurement obtained from the motors (as per “Actuator in Fig. 4), and estimating the external force (as per data describing “Surrounding tissue” in Fig. 4) applied onto the master motors (as per “Actuator” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) by means of the force estimation algorithm (as per “interaction forces between the end effector and the environment are derived” in ¶80) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
also to be used in the next cycle, obtaining the speed signals (as per “encoder signals” in ¶44) of the motors (as per “Actuator” in Fig. 4) by means of processing the position measurements coming from the motors (as per “Actuator” in Fig. 4) using a speed estimator (as per signals received from “encoder signals” in ¶44), and obtaining the damping force by multiplying these signals by a coefficient of the damping (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
feeding the position signals (as per “encoder signals” in ¶44) of the motors (as per “Actuator” in Fig. 4) to a position controller (as per signals received from “encoder signals” in ¶44) working in the robotic forceps control computer (as per lines from “Nutzerinterface Master” in Fig. 4), as a control reference (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
finding the reference positions of the forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) by sending the position signals of the motors (as per “Actuator” Fig. 4) to the kinematic transformation that works on the robotic forceps control computer (as per lines from “Nutzerinterface Master” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
forming the position error signals upon subtracting the measured positions of the forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) from these reference positions, and forming control force signals by inserting these error signals into the position controller (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
adding the disturbance estimations coming from the disturbance estimator (as per data describing “Surrounding tissue” in Fig. 4) to the created force signals and transforming thereof into current references and sending the same to the robotic forceps DAQ card (as per “a adaptation of the characteristic curve” in “end effector slave” in Fig. 4) and motor drivers (as per signals into “Actuator” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
controlling the currents given to the motors (as per “Actuator” in Fig. 4) by the motor drivers (as per signals into “Actuator” in Fig. 4), and thus achieving position control of the forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) indirectly (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
to be used in the subsequent cycle, estimating the disturbance (as per data describing “Surrounding tissue” in Fig. 4) on the forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) by means of the external force estimator (as per signals from “Surrounding tissue” in Fig. 4), using the position measurements obtained from the forceps motors (as per “Actuator” in “end effector slave” in Fig. 4), and estimating the forces applied on the forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) by means of the external force estimator (as per data describing “Surrounding tissue” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
sending force estimations to the master control computer (2) for conducting force control (as per signals in Fig. 4 describing force) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107).

As per Claim 23, Neupert further discloses wherein in that the control and force estimation method applied by the robotic forceps control computer (as per lines from “Nutzerinterface Master” in Fig. 4) according to a version of the forceps mechanism running under force control comprises the operation steps of:
feeding of the force estimation signal (as per “Feffector” in ¶80), transmitted from the master control computer (2) to the robotic forceps control computer (as per lines from “Nutzerinterface Master” in Fig. 4), into a kinematic transformation (as per signal into “Kinematic structure” in Fig. 4) and transformation of this force according to the robotic forceps geometry so as to calculate the value of the force that needs to be applied on each forceps motor (as per “Actuator” in “end effector slave” in Fig. 4) and thus to the surgical environment (as per “Surrounding tissue” in Fig. 4) and then multiplication of the calculated value by a coefficient for scaling purposes (as per “scaling” in ¶35) (Figs. 1, 4, 13-17, 19, 23; ¶35, 80-81, 84, 87, 94, 104-107),
obtaining force error signals by means of subtracting the external forces (as per signals from “Surrounding tissue” in Fig. 4) applied to the robotics forceps (as per “end effector slave” in Fig. 4) and thus to forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) by the surgical environment (as per “Surrounding tissue” in Fig. 4) and estimated from robotic forceps motor (as per “Actuator” in “end effector slave” in Fig. 4) measurements (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
filtering these error signals by feeding through a band pass filter (as per “filter” in ¶43),
producing reference forces for the motors (as per “Actuator” in Fig. 4) by subtracting the damping force signals generated by the damping from the filtered signals (as per “filtered” in ¶43) (Figs. 1, 4, 13-17, 19, 23; ¶43, 80-81, 84, 87, 94, 104-107),
adding the disturbance force values obtained from the disturbance estimator (as per signals from “Surrounding tissue” in Fig. 4) to the reference forces, converting these total force values to a current reference, and transmitting thereof to the robotic forceps DAQ card (as per “a adaptation of the characteristic curve” in “end effector slave” in Fig. 4) and motor drivers (as per signals to “Actuator” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
achieving force control of the robotic forceps (as per “end effector slave” in Fig. 4) by means of ensuring application of the reference forces by the forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) through the current control of the forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) by the DAQ card (as per “Kinematic Structure” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) and drivers (as per signals into “Actuator” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
to be used in the subsequent cycle, estimating the disturbances on the forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) by means of the disturbance estimator (as per signals from “Surrounding tissue” in Fig. 4), using the position signals obtained from the robotic forceps motors (as per “Actuator” in “end effector slave” in Fig. 4), and estimating the forces applied on the motors (as per “Actuator” in Fig. 4) by means of the external force estimator (as per signals from “Surrounding tissue” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
also to be used in the subsequent cycle, obtaining the speed signals (as per “encoder signals” in ¶44) of the motors (as per “Actuator” in Fig. 4) by means of processing the position measurements coming from the forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) using a speed estimator (as per signals received from “encoder signals” in ¶44), and obtaining the damping forces by multiplying these signals with a coefficient by the damping (Figs. 1, 4, 13-17, 19, 23; ¶44, 80-81, 84, 87, 94, 104-107),
submitting the position signals of the robotic forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) to a position controller working in the master control computer (2), as a control reference (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
finding the reference positions of the master motors (as per “Actuator” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) by sending the position signals of the robotic forceps motors (as per “Actuator” in “end effector slave” in Fig. 4) to a kinematic transformation that works on the master control computer (2) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107), 
forming the position error signals upon subtracting the measured positions of the master motors (as per “Actuator” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) from these reference positions and forming control force signals by inserting these error signals into a position controller (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
adding the disturbance estimations coming from the disturbance estimator (as per data describing “Surrounding tissue” in Fig. 4) to the created force signals and transforming thereof into a current reference and sending the same to the master DAQ card (as per “Kinematic Structure” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) and motor drivers (as per signals into “Actuator” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
controlling the currents given to the motors (as per “Actuator” in Fig. 4) by the motor drivers (as per signals into “Actuator” in Fig. 4), and thus ensuring position control of the master motors (as per “Actuator” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) indirectly (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
cconducting disturbance estimation on the motors (as per “Actuator” in Fig. 4) by means of the disturbance estimator (as per data describing “Surrounding tissue” in Fig. 4) using the position measurements (as per “encoder signals” in ¶44) obtained from the master motors (as per “Actuator” in “operating unit master” and “Nutzerinterface Master” in Fig. 4), to be used in the subsequent cycle, and estimating the force applied onto the master motors (as per “Actuator” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) by means of the external force estimator (as per data describing “Surrounding tissue” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶44, 80-81, 84, 87, 94, 104-107),
sending force estimations to the robotic forceps computer (as per lines from “Nutzerinterface Master” in Fig. 4) for conducting force control (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107).

As per Claim 24, Neupert further discloses wherein it (Fig. 4) is characterized in that the following operations are conducted by means of the disturbance estimator (as per data describing “Surrounding tissue” in Fig. 4):
entering the current signals (as per “Measurement of current” in ¶17) sent to the motors (as per “Actuator” in Fig. 4) into the motor models found in the master control computer (2) and robotic forceps control computer (as per lines from “Nutzerinterface Master” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶17, 80-81, 84, 87, 94, 104-107),
obtaining model errors by means of subtracting the position signals measured from the motors (as per “Actuator” in Fig. 4) with the help of the DAQ card (as per “Kinematic Structure” in “operating unit master” and “Nutzerinterface Master” in Fig. 4) and motor drivers (as per signal in to “Actuator” in Fig. 4) from the position signals obtained from the outputs of these models (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107),
calculating the disturbance forces externally affecting the motors (as per “Actuator” in Fig. 4) by inputting the obtained model errors into the motor inverse model (Figs. 1, 4, 13-17, 19, 23; ¶80-81, 84, 87, 94, 104-107), and
performing the motor disturbance estimation (as per “deflection of end effector” in Fig. 4) as a result of filtering of this signal by a band pass filter (as per “filter” in ¶43) (Figs. 1, 4, 13-17, 19, 23; ¶43, 80-81, 84, 87, 94, 104-107).

As per Claim 25, Neupert further discloses wherein it (Fig. 4) is characterized in that the following operations are conducted by means of the external force estimator (as per data describing “Surrounding tissue” in Fig. 4):
calculating the trajectory (as per “travel path” in ¶12) of the robot (as per “Manipulator slave” and “end effector slave” in Fig. 4) using the motor current data (as per “Measurement of current” in ¶17) and feeding the robot trajectory data (as per “travel path” in ¶12) to the inverse dynamics calculation (as per signals from “Manipulator slave” and “end effector slave” to “operating unit master” and “Nutzerinterface Master” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶12, 17, 80-81, 84, 87, 94, 104-107),
calculating the dynamic forces arising from the motion over the robot motors (as per “Actuator” in Fig. 4) from the determined robot trajectory as per “travel path” in ¶12) and inverse dynamics calculation (as per signals from “Manipulator slave” and “end effector slave” to “operating unit master” and “Nutzerinterface Master” in Fig. 4), and estimating the external disturbance force (as per signals from “Surrounding tissue” in Fig. 4) by subtracting the calculated value from the total disturbance (as per “deflection of end effector” in Fig. 4) on the motor (as per “Actuator” in Fig. 4) (Figs. 1, 4, 13-17, 19, 23; ¶12, 80-81, 84, 87, 94, 104-107),
incorporating the external disturbance effect (as per signals from “Surrounding tissue” in Fig. 4) into kinematic transformation algorithm (as per “interaction forces between the end effector and the environment are derived” in ¶80) and thus ensuring transformation/conversion of the external forces (as per signals from “Surrounding tissue” in Fig. 4) from the motor coordinates to the robot Cartesian coordinates (as per “kinematic coordinate of the end effector” in ¶12) (Figs. 1, 4, 13-17, 19, 23; ¶12, 80-81, 84, 87, 94, 104-107).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Charles (US Patent No. 6,330,837), Nowlin (US Pub. No. 2003/0195664), Sanchez (US Pub. No. 2004/0253079), Green (US Pub. No. 2005/0065657), Najafi (US Pub. No. 2005/0183532) and disclose linkage mechanisms and/or surgical control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664